Mb. Justice Wole
dissenting.
Section 129 of the Civil Code provides:
“The right to the support mentioned in the preceding section can •only be exercised:
“1. — Where the paternity or maternity is inferred from a final judgment rendered in a criminal or civil action.
‘‘ 2. — Where the paternity or maternity is shown by an indubitable ■document from the father or mother wherein the filiation is expressly recognized.”
It seems to me obvious that the judgment or unquestioned •document must exist at the moment of filing the suit; that ■there can be no right otherwise; that the judgment now •obtained can have no retroactive force.
*893So far as the case of Morales v. Landrau, 15 P.R.R. 761,. is concerned, which is mentioned or upon which the majority opinion relies in part, heirs take their rights and have status from the moment of the death of their ancestor; that a “declaratoria de herederos” is a means of identification of the heirs, hut no rights are established thereby.
Similar reasoning applied to my dissent in the criminal cases cited in page 820 of the majority opinion.